On Rehearing.
Fenner,'J.
The point upon which we have reopened this case is the ruling on the plea of res adjudícala, based bn a judgment of the Court enforcing a transaction or compromise which had been entered into between the parties. ■ ■
The executor of the succession, in due course of administration, had filed a tableau of distribution, on which his attorney, the present opponent, had been placed as a creditor for $2,500, on account of services. The attorney filed an opposition to this account, claiming $13,000 for his services and praying that the tableau be accordingly amended.-
Thereupon the opponeut, the heirs and the executor entered into the following written compromise : .
“Succession or John L. Sterry, etc. — It is agreed herein the account of the testamentary executor herein be amended so as to place W. S. Benedict, attorney for the executor thereon, for the sum of ten thousand dollars ($10,000) instead of ‘ $2,500 on account,’ as same now stands; said fee to embrace services rendered said estate to date, excluding ease of Howard vs. Sterry, for which a separate charge appears on said account, and to include services to discharge said executor on final decree placing heirs in possession.”
On filing this agreement, judgment was rendered amending the tableau in accordance therewith and hoinologating.it as thus amended.
Subsequently one Mary H. Parker, claiming to have been* the lawful wife'of the deceased, brought a suit against the-executor and the heirs, asserting that the entire estate, valued at nearly half a million of dol- - lars. belonged to-the community subsisting between herself and <leceased, and praying for a judgment putting her in possession of the whole property as owner of one-half and as usufructuary of the other half. ■
• It is for alleged services in this suit that opponent urges his present claim, against which the above compromise and judgment thereon are opposed as res judicata.
Amidst the conflicting statements of the parties concerned as to the objects and purposes intended to be embraced in the written compro*858mise, and as to the oral statements attending its confection, the judicial mind can find repose only in adhering to the plain language of the writing itself. The literal terms exhibit unambiguously the services embraced therein to be: 1st, “services rendered said estate to date;” 2d, “ services to discharge said executor on final decree placing heirs in possession.”
It is very clear that services rendered in a suit such as that above described, only instituted after the date of the compromise, and having no connection with the usual proceedings “to discharge an executor on final decree placing heirs in possession,” are not included within either of the above categories. It follows that the plea of res judicata must fall for lack of the essential element of identity of the thing demanded with the object of the compromise and judgment. C. C. 2286.
II.
This necessitates a consideration of the merits of opponent’s demand. The heirs, of Sterry, as well as the executor, were made parties to Parker’s suit, and were represented bjr their own attorney. The estate was very large and owed no debts except expenses of administration. Manifestly the heirs were the only persons interested in the suit, and they appeared and defended in their own behalf.
The evidence satisfies us that the executor did not intend to assume the defense of the suit or to charge his attorney with the responsibility thereof, but intended to leave that matter to the heirs. When the papers were served on him in the latter part of June, not anticipating that an answer would be due before the succeeding November term of the Court, he did not.deliver them to his attorney or consult him on the subject. Learning, however, that a default had been taken in the case in October, he called at his attorney’s office and, not finding him, left a written memorandum directing him to file an answer of general denial and to notify the heirs to defend the suit. The answer was filed accordingly and the executor had no further consultations with and gave no other directions to his attorney about defending the case. These statements are specifically made by the executor and opponent has not contradicted them. No further proceedings were had in court, the heirs having effected a compromise of the claim for $15,000, against the advice of opponent. It appears, however, that opponent knew of the bringing of.the suit and considered.himself-as emploj'ed under his general retainer, even before he received directions to file the answer. It further appears that before, at the time of, and after filing answer, the attorneys for the heirs had sundry consultations with him touching the case. These attorneys, who were opponent’s juniors in the profession *859and occupied seats in liis office,-claim that these consultations were of slight importance and only such as they would have felt at liberty to have with him touching any business whatever confided to their charge. The view of opponent was different.
On the whole, the evidence satisfies ns that the services actually rendered by the opponent were not laborious or important, and it appearing that it was not the intention of the executor or heirs to charge him with the responsibility of attending to this weighty suit, we think, under the peculiar circumstances of this case, that a fee of five hundred dollars will satisfy his just claim.
It is, therefore, ordered that our former decree herein be annulled and set aside; and it is now ordered, adjudged and decreed tha,t the judgment appealed from be amended by reducing the amount allowed to opponent therein to five hundred dollars, and that, as thus amended, said judgment be now affirmed, opponent to pay costs of this appeal.